872 F.2d 496
277 U.S.App.D.C. 61
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.CHRISTIAN CHILDREN'S NETWORK, INC., Appellant,v.FEDERAL COMMUNICATIONS COMMISSION, Appellee.
No. 88-1012.
United States Court of Appeals, District of Columbia Circuit.
April 24, 1989.

Before WALD, Chief Judge, SPOTTSWOOD W. ROBINSON, III and D.H. GINSBURG, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered on the record and on the briefs filed by the parties on appeal from the Federal Communications Commission.  The court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir. Rule 14(c).  It is


2
ORDERED AND ADJUDGED that the agency's decisions under review, Christian Children's Network, Inc., FCC 86D-41 (ALJ June 3, 1986), aff'd, 1 FCC Rcd 982 (Rev.Bd.1986), review denied, 2 FCC Rcd 7395 (1987), be affirmed for the reasons stated therein.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 15.